UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-1733



KOIKOI GUILAVOGUI,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-188-480)


Submitted:   July 24, 2006                 Decided:   August 2, 2006


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Joseph Peter Drennan, Alexandria, Virginia; Paul S. Allen, PAUL
SHEARMAN ALLEN & ASSOCIATES, Washington, D.C., for Petitioner.
Paul J. McNulty, United States Attorney, Kevin J. Mikolashek,
Assistant United States Attorney, Alexandria, Virginia, for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Koikoi    Guilavogui,      a    native    and   citizen      of   Guinea,

petitions for review of a decision of the Board of Immigration

Appeals (Board) affirming, without opinion, the immigration judge’s

denial of his applications for asylum, withholding of removal, and

protection under the Convention Against Torture. Because the Board

affirmed under its streamlined process, see 8 C.F.R. § 1003.1(e)(4)

(2006), the immigration judge’s decision is the final agency

determination. See Camara v. Ashcroft, 378 F.3d 361, 366 (4th Cir.

2004).

            Guilavogui challenges the immigration judge’s finding

that he failed to meet his burden of proof to qualify for asylum.

We   will   reverse   this   decision       only     if   the    evidence     “was   so

compelling that no reasonable fact finder could fail to find the

requisite fear of persecution.”              Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002) (internal quotation marks and citations

omitted).      We    have   reviewed       the   evidence       of   record   and    the

immigration judge’s decision, and we conclude that substantial

evidence supports the conclusion that Guilavogui failed to show

past persecution or the well-founded fear of future persecution

necessary to establish eligibility for asylum.                         See 8 C.F.R.

§ 1208.13(a) (2006) (stating that the burden of proof is on the

alien to establish eligibility for asylum); INS v. Elias-Zacarias,

502 U.S. 478, 483 (1992) (same).


                                       - 2 -
          Moreover, since Guilavogui cannot sustain his burden on

the   asylum    claim,      he    cannot         establish     his     entitlement    to

withholding of removal.          See Camara, 378 F.3d at 367 (“Because the

burden of proof for withholding of removal is higher than for

asylum--even though the facts that must be proved are the same--an

applicant who is ineligible for asylum is necessarily ineligible

for withholding of removal under [8 U.S.C.] § 1231(b)(3).”).

          We also find that substantial evidence supports the

immigration    judge’s      finding,        as    affirmed     by    the   Board,    that

Guilavogui     fails   to   meet      the    standard        for    relief   under   the

Convention Against Torture.            To obtain such relief, an applicant

must establish that “it is more likely than not that he or she

would be tortured if removed to the proposed country of removal.”

8 C.F.R. § 1208.16(c)(2) (2006).                  Guilavogui failed to make the

requisite showing before the immigration judge.

          Accordingly,           we   deny       the   petition      for   review.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                       PETITION DENIED




                                        - 3 -